Butler, C. J.
The supposed errors of the court below for which a new trial is claimed relate exclusively to the manner in which the case was submitted to the jury. Injustice may have been done the plaintiff by the proceedings of the church and society in Gilead, and of the consociation of Tolland county, and by the verdict of the jury, but we cannot revise their proceedings on this motion except so far as they constituted the subject-matter of the requests made to the court in relation to the charge. Looking then at those requests, the facts involved in them, and the charge as made, we are all satisfied that the case was fairly and legally presented to the jury, and whatever we may think of their verdict it was their province to render it, and it would be going beyond our province to set it aside and grant a new trial on the grounds presented in the motion.
The. plaintiff sought to recover a sum of money which he claimed to be due as balance of a year’s salary on a contract made with the defendants. The contract was made in connection with a settlement, by which an ecclesiastical pastoral relation was created between the plaintiff and defendants and the church connected with them. The contract was in wilting, and consisted of a vote by the church “ to extend a call” to the plaintiff “ to settle with them in the work of the gospel ministry,” and a like vote of the society in substantially the same terms, with a proposition to pay the plaintiff a salary of $600 annually, with the use of the parsonage grounds and *166building?;. The call was accepted and became a contract, and the church being a eonsociated one, the plaintiff was duly settled and established in the pastoral office and relation with the consent and by the. formal action of the consociation to which it belonged.
The contract was in the form usually adopted in such cases, ■ and it is undoubtedly true that such settlements are, by implication, for the work of the gospel ministry according to the polity of the congregational denomination of Christians, and subject to their platforms, constitutions, and usages, and the contrácts for the payment of salary are dependent upon the existence of the pastoral relation, and cease to be operative . whenever that relation ceases to exist. This was substantially conceded on the trial, and it was further conceded that the pastoral relation between a minister and a eonsociated church, under the congregational polity, though theoretically formed for life, can be severed at the request of the parties, or for cause, by the formal action of the consociation with which the church and society are connected.
There was a severance in form of the pastoral relation in this case by. the consociation of Tolland county, and primá facie a termination of the contract for salary. But the severance was upon an ex parte application by the church and society, against the consent of the plaintiff, and notwithstanding’ his protest. He claimed upon the trial that, under the Saybrook Platform as the constitution of the churches, the consociation has not the power or fight to sever the pastoral relation upon the application of one party only, and because they deem it expedient that it should' be severed, and that the action of the consociation was in that respect unauthorized, and in other respects informal, unfair, and invalid, and that the severance was inoperative upon the contract. These claims were denied by the defendants, and the claims thus made and denied constituted the material issues upon which the case was tried.
To establish his claim in relation to the first issue, namely, that the consociation had no power to dismiss for expediency, the plaintiff claimed that the fifteen articles of discipline of *167the Saybrook Platform were the constitution of the congregational churches of Connecticut, and that they conferred no power on the consociation to dismiss on the ground of expediency, and, assuming that the power could not otherwise exist, requested the court so to charge the jury. The court did not so charge, but left the jury to determine, as a controverted question of fact, from the Platform and all the other evidence offered in the case, whether the consociation had such power or not. The plaintiff claims that the court erred in thus charging and refusing to charge, and thus presents the first point made in the case.
It is undoubtedly true, as a general rule, that the construction of a written document, where the meaning is to be collected from the document itself, is matter, of pure law, and for the. court. But that rule, as is evident from the qualification embraced in it, cannot be strictly applied in all cases. It was not applicable in this.
The plaintiff’s “ work in the gospel ministry” was to be in accordance with the congregational polity, and his pastoral relation subject to its usages and laws. That polity and those usages and laws are not all contained in the Platform, nor is it, in any just sense, “ the only constitution of the churches,” as assumed in the plaintiff’s request. That polity is contained in the congregational theory of the .nature of a Christian church; in the.usages of the churches in respect to mutual communion and assistance which existed when the Platform was adopted, and which were not affected by its provisions; in all the work of the Synod of 1708 at Saybrook, including the “Confession of Faith,” “ Heads oí Agreement,” and “Articles of Discipline ” ; in the self-adopted constitutions, rides and by-laws of the consociations, and ■ their interpretations and modifications 01 the Platform; ar d in the corresponding usages adopted by the consociations, associations, aiid churches, since associations and consociations were organized.
The fundamental idea of congregational polity, under which the churches oí Now England were gathered, was that “ particular societies of visible saints, who under Christ their head are statedly joined together for ordinary communion *168with one another in all the ordinances of Christ, are particular churches, having right to choose their own officers, and admonish, discipline and excommunicate scandalous and offending members. The churches of Connecticut were therefore substantially independent, but they recognized the importance of mutual communion and assistance, and in cases of difficulty councils were common. They also recognized the importance of associations of pastors for mutual advice and brotherly intercourse. But the usages in relation to mutual communion and assistance, as they existed prior to 1708,’ were found insufficient for the preservation of harmony and peace in and among the churches. “ For the want of a more energetic government,” says Trumbull in his History, “many churches ran into confusion, and councils were not sufficient tc relieve the aggrieved and restore peace.” In order to establish a more energetic government the General Assembly provided for the calling of a Synod at Srybrook by the following act:
“ This Assembly from their own observation and the complaint of many others being made sensible of the defects of the discipline of the churches of this government, arising from the want of a more explicit asserting of the rules given for that end in the Holy Scriptures, from which would arise a permanent establishment among ourselves, a good and regular issue in cases subject to ecclesiastical discipline, glory to Christ our head, and edification to his members, Hath seen fit to ordain and require, and it is by the authority of the same ordained and required, that the ministers of the several counties in this government shall meet together at their respective county towns, with such messengers as the churches to which they belong shall see cause to send with them, on the last Monday in June next, there to consider and agree upon those rules and methods for the management of ecclesiastical discipline which by them shall be adjudged agreeable to the Word of God, and shall at the same meeting appoint two or more of their number to be their delegates, who shall all meet together at Saybrook at the next Oommencement to be held there, whore they shall compare the results of the *169meetings of the several counties, and out and from them draw a form of ecclesiastical discipline.”
The Synod met pursuant to the act, and adopted a Confession of Faith, Heads of Agreement, and Articles of Discipline, together constituting the “ Platform,” and the object and purpose, it thus appears, was to confederate the churches into ££ a permanent establishment,” and provide for a good and regular issue in cases of difficulty or ecclesiastical discipline; the regular introduction of candidates into the ministry ; and the promotion of order and harmony among the ministers and churches. Some of these objects were foreshadowed in the Heads of Agreement, which originated in England and were adopted here, but they were provided for in the fifteen articles of discipline to which the term “ Platform” is specifically applied by the plaintiff, and under which consociations and associations were organized.
If now we analyze those articles, we find that the first relates exclusively to the method of discipline within a particular church, and has no bearing on the questions at issue. The second, which is the most important one, is as follows:
“ That the churches which are neighboring each to other shall consociate for mutual affording to each other such assistance as may be requisite upon all occasions ecclesiastical. And that the particular pastors and churches within the respective counties in this government, shall be one consociation, (or more if they shall judge meet), for the end aforesaid.”
The third provides that all cases'of scandal shall, if needful, be determined by the consociation.
The fourth provides that all acts and judgments of the consociation shall be passed by a majority of the elders (now called pastors) present, and such number of the messengers (delegates) as makes a majority of the council.
The fifth article provides that the determination shall be final, and the sixth that such determination may be enforced against pastor or church who refuse to accept the decision, by non-communion as for scandalous contempt.
The seventh provides for application to consociation by any *170minister or clmrcli member, to settle any serious difficulty, and in cases of great difficulty for the sitting of two consociations as one council.
The eighth provides that a church may thus apply to consociation before sentence, hut an offending brother shall only apply after sentence, unless with the consent of the church.
The ninth simply provides for a lay delegation.
The tenth provides for a meeting of the pastor and delegates of the churches in the respective counties, for the organization of consociations, and that “ all councils (consociations) may prescribe rules as occasion may require, and whatsoever they shall judge needful within their circuit for the well performing and orderly managing of their several acts to be attended by them, or matters that come under their cognizance.”
The eleventh provides that parties and witnesses not appearing before consociation, without satisfying reason, shall be judged guilty of scandalous contempt.
The remaining three articles relate exclusively to associations ; provide for county associations of ministers ; the licensing of candidates by them; that they shall take notice of those amongst themselves who may be accused of scandal or heresy, and present them to the consociation ; advise bereaved churches ; and recommend á general association to be holden each year. These associations have no power, and are simply consulting and advisory bodies. Arranged in proper order and expressed in clear language where obscure, the articles provide for a confederation of the churches under standing, substitute, ecclesiastical councils, with all the powers which councils then had by the usages of the churches, and the added elements and jurisdiction of an effective, disciplinary, judicial tribunal, viz:
1.- For the self-organization of standing consociated councils, called consociations (Art. 2) county-wise (Art. 2-10), at meetings to be called for that purpose by the ministers in the county towns (Art. 10), to be composed of pastors (then called elders) and messengers (lay-delegates) (Art. 2, 3, 9,10), and “to prescribe rales as occasion may require, and whatsoever they shall judge needful within their circuit *171for the well-performing .and orderly managing their several acts to be attended by them, or matters that come under their cognizance.” (Art. 10.)
2. That their mode of proceedure be pursuant to such rules as they shall adopt (Art. 10), and, according to the (then) common practice of the churches, by major vote of the elders (pastors) present concurring, and such a number of the messengers (delegates) present as makes the majority of the “Council.” (Art. 4.)
3. That they shall have jurisdiction,—First, to afford to the churches “ such assistance as may be requisite upon all occasions ecclesiastical” (Art. 2), that is, occasions when by the usage of the churches councils were proper. Second, of all cases of scandal that fall out within the circuit of the consociation. (Art. 3.) Third, “ in case any difficulties arise in any of the churches in this colony which cannot be issued without considerable disquiet.” (Art. 7.) Fourth, in respect to cases where a minister is “ accused of scandal or heresy unto, or cognizable by, his associated brethren.” (Art. 13.)
4. The mode by which they may acquire jurisdiction may be,—First, upon application of any church, “ in case any difficulty should arise in it which cannot be issued without considerable disquiet,” and in such case also on application of the minister, or any member aggrieved by the difficulty. (Art. 7.) Second, in cases of discipline, on application by a particular church before sentence, or a member disciplined after sentence. (Art. 8.) Third, upon the call of an association, where any one among themselves be accused of scandal or heresy unto or cognizable by them. (Art. 13.)
5. As to the power of consociations to enforce the attendance of parties or'witnesses, there is provision (Art. 11) as follows s “ That if any person or persons orderly complained of to a council, or that are witnesses to such complaints, (having regular notification to appear), shall refuse or neglect to do so in the place and at the time specified in the warning given, except they or he give some satisfying reason thereof to the said council, they shall, be judged guilty of scandalous contempt.”
*172* 6. In respect to the determination or judgment of consociation, it is provided that “ it shall be final (unless orderly removed from thence), and that all parties therein concerned shall sit down and be determined thereby.” (Art. 5.) And it is further provided that parties who do not submit shall be reputed guilty of scandalous contempt, and punished by non-communion.
From this analysis it is apparent, in the first place, that the Platform did not abrogate or annul any of the then existing practices and usages of the churches which were not inconsistent with its special provisions.
It is apparent, in the second place, that it is not “ an only constitution,” as claimed, or in the ordinary or any technical sense of the term, but an instrument for the confederation of the churches, under standing authoritative councils, for the perfection of discipline, the issuing of difficulties, the preservation of the faith, and the rendering of assistance “ on all occasions ecclesiastical.” It was not obligatory on any church as a part of its organic law. The independence of the churches is recognized in the “ Heads of Agreement” expressly, and impliedly in thé first and second articles of the Platform. Any one or more of the churches could accept or reject it, or, accepting, could at any time secede from its connection with the consociation, without offence or loss - of standing as a church of Christ. The learned compilers of the work entitled “Congregational Order,” which has been read from in the argument and is authority .with the denomination, tell us that when that compilation was made, (A. D. 1842), there were in the state about fifteen churches not consociated, some of which had -seceded from the consociations, and some of which had never joined one.
It is apparent, in the third place, that the consociations were at liberty to make their own constitutions, rules and bylaws, “ as they should judge needful,” without power of review or control by any constituted body or court, but subject to the specific provisions oí the Platform, and, by implication, to its spirit and purpose, and the faith and polity of the churches.,
It is further apparent that, under such circumstances, di*173versity of interpretation to some extent by the churches, and by the consociations in the formation of their constitutions and rules, and corresponding practical modifications of the Platform, were natural. On this point the compilers of the “Order” say:
“ In general there has been some diversity of interpretation from the earliest period. Some pastors and churches, and some of the ecclesiastical bodies, have interpreted the articles with greater latitude, and others with less. But so far as information has been obtained, we find that all the associations and consociations in the state have from the beginning recognized, and that they do still recognize, the Platform as the basis of their organization and of their' proceedings. Most or all of them, however, have their codes of by-laws and their written constitutions, still referring to the Platform as their charter.” (Congregational Order, page'265.)
These facts would be sufficient, if there were nothing more in the case, to show that the fifteen articles of the Platform did not form the entire and only constitution of the churches; that they contain specifically a part, and a part only, of their polity; that their meaning in respect to the questions at issue could not be derived from the instrument itself, so as to determine the issues between the parties, and that it was proper that they should go to the jury in connection with the evidence of the usage of the churches, and the cotemporaneous exposition, interpretations and modifications winch it received from them, in the organization and action of the consociations.
But this is by no means all there is in the case which bears upon the point. This will appear as we examine in their order the propositions contained in the plaintiff’s requests in relation to the charge.
The first of these propositions was that the action of a consociation in dismissing a minister, on a mutual call, is advisory merely, not obligatory, without further action by the pastor or church. That proposition has not been pressed in argument hero, and cannot be maintained. A dismissal pursuant to mutual request of botli parties is conclusive and final without further action by either of them.
*174The second proposition was that a consociation has no power to dismiss a minister on an ex parte call, merely because they deem it expedient that he should be dismissed, but that under the Saybrook Platform, as the only constitution of the churches, a minister could only be.dismissed for scandal or heresy, after a full and fair trial, upon presentation through the association of which he was a member. The court could not properly so charge as matter of law.
The Platform is silent in relation to the settlement and dismissal of ministers. The Heads of Agreement recognized the importance of the ordination of a minister to his office over the church by the pastors of neighboring congregations, and such was the practice both as to ordinations and dismissals long anterior to the adoption of the Platform. It was not the purpose of the Synod to interfere with or control that practice, or any other of the usages of the churches through councils, except to provide a permanent or standing council by which the work should be done. Hence the second article of the Platform, which provides for the consociations, provides that they shall “ afford assistance to the churches upon all occasions ecclesiastical.” In their commentary upon this article the compilers of the “Order” say:
“Assistance upon all occasions ecclesiastical. Usage includes ordinations, installations and dismissions of pastors ; examination of candidates for ordination or installation, in respect to their soundness in the faith and their qualifications for the work of the ministry; occasions in which advice is regularly asked by the churches or individual members; the hearing- of appeals from the decisions of a consociated church; hearing and determining cases of discipline or difficulty submitted to the consociation previous to trial; trial of pastors accused of scandal or heresy on complaint or call of the association ; and in general, deliberation and advice concerning matters of common interest to the churches.” (Cong. Order, page 268.)
It is apparent that the ordination and dismissal of ministers by councils was an “occasion ecclesiastical,” a usage and practice existing when the Platform was adopted, with which the *175Synod did not intend to interfere, except to provide that the standing council—the consociation—should perform the duty; and that the power of the consociation in respect to dismissals was not defined or limited by them. The extent to which that power should be exercised by consociations was left to their discretion, acting under their self-adopted constitutions and rules, and the usages of the churches. Whether therefore councils or consociations had assumed to dismiss on the ground of expediency, and the churches had acquiesced until it had become a settled usage to do so, was a question of fact which could not be determined by the Platform, but must be determined by the jury. So the parties understood it upon the trial, for both parties went at great length into the inquiry from learned divines and experts without any objection on either side. The court very properly declined to attempt to settle the question by the Platform as matter of law, but left it, as the parties had presented it, as a controverted fact for the jury.
Another connected proposition was that under the Platform the consociation had no power to dismiss a minister for any cause on an ex parte call, except scandal and heresy; nor for those causes unless the call was made and charg'es presented by the association of which the offending pastor was a member. This proposition may be true as to heresy, but the third article also gives the consociation jurisdiction of all cases of scandal which fall out within the circuit, and the seventh article gives a right of application to the consociation, in any case of difficulty in any of the churches, to the church, minister or any member aggrieved. Moreover the language of the thirteenth article is peculiar; it is “ scandal or heresy unto the association.” Whether, therefore, it was intended that charges of scandal or heresy against a minister should be first made to the association of which he is a member, or can be made by the church or aggrieved members of the church directly to the consociation, is left in doubt. Referring again to .the “Order,” we find it stated that a different practice prevailed at the time that was published in different ■consociations. .What practice prevailed or was recognized *176generally, and particularly in the- Tolland county consociation, would have been a necessary fact to be considered as matter of cotemporaneous exposition, and the Platform and the fact must have gone to the jury, if the question had been a material one in the case. But the question was wholly immaterial. ■ Tire action of the consociation was not founded upon any charges of any hind, and the court properly declined to charge as requested.
Other propositions contained in the requests relate to the fairness or unfairness of the proceedings of the consociation. In respect to those it is sufficient to say that the court charged the jury as requested, that if the proceedings were unfair they were invalid.
Another proposition was that the plaintiff was entitled to be heard by counsel. The Platform says nothing upon the subject, and so far as the question was an ecclesiastical one it was determinable at the discretion of the consociation. There was no rule of the consociation on the subject, and on referring to the “Order” we find the practice was different in different consociations, and we know of no rule of law that can control in such a case. But the question whether counsel. should be allowed or not is always involved in that of the fairness or unfairness of the trial, and' dependent upon the particular circumstances of the case. Where no charges are made, and no contested issue is to be tried, it cannot be said as matter of law that either party is entitled to counsel. Presumptively, legal counsel are not necessary to enable an ecclesiastical body to determine a question of ecclesiastical polity correctly. In this case there were no charges to be tried, and the only question was that of expediency. If criminal charges are to be tried it may be unfair to refuse counsel.
A further request was that the court should charge “ that the proceedings of the consociation, being founded upon evidence not under oath or affirmation, were invalid.” The court could not properly so charge. ■ No foundation was laid for the claim. The assumption of fact embodied in the re•quest was untrue. No issue of fact is shown on the motion to have been formed or assumed between the parties before *177consociation, nor does it appear that any oral evidence was offered or received. The motion indeed says that the evidence before the consociation was not under oath or affirmation, but the record of that body, which is full and spread out in the motion, contains the reason. There was no issue before them requiring oral evidence, and all the evidence offered or received was correspondence or copies of votes showing the alienation. After these were read both sides addressed the consociation. The record is “ The committee of the church and society were heard with reference to the subject in hand.” “ The pastor was also heard with reference to the same subject.” The import is that they were heard by -way of argument, not as witnesses. Clearly the court would have erred if they had charged in conformity to that request. Whether they were sitting and acting in a judicial capacity or not was immaterial therefore. A court cannot err with respect to the reception of evidence which is neither offered nor received. We may say, however, that if it clearly appeared by their record or the motion that oral testimony was offered and received as such, which was not' under- oath, and to prove any material disputed fact, we should have had no difficulty in respect to the capacity in which the consociation were convened and acted, or the duty of the court below to charge as requested. Their action was an adjudication in form and effect; but, as far as appears, founded on record evidence alone of such alienation as in their judgment rendered it expedient that the pastor should be dismissed. The charge as given left the matter of that request fairly to the jury, and was more favorable to the plaintiff than he had a right to demand.
Upon the whole case it is obvious that the only material question involved is, whether the pastoral relation between a minister and a consoeiated congregational church and society can be dissolved by a consociation, upon application by the church and society only, when church and society are dissatisfied with him, and his usefulness is at an end. There are no legal precedents to aid in determining the question. In the case of Whitney v. Brooklyn, 5 Conn., 405, there had been no dismissal; and the Massachusetts decisions are not applicable, *178for their churches are not confederated by consociation. The Sayhrook Platform has no provision in relation to the ordination or dismission of a minister, and contains nothing which can be construed to confer or limit the power of a consociation to dismiss on the ground of expediency. Tlie power, if it exists, rests upon usage—the assumption of its exercise by the consociations, and the acquiescence of the churches. Therefore whether it exists or not is a question of fact, which it was not the province of the judge below to determine, nor is it our province to determine it. We may doubt, as some of us do doubt, the existence of such a usage, and we may doubt, as some of us do doubt, the reasonableness and. therefore the legality of a usage, if it exists, which authorizes, the dissolution of a pastoral relation, and terminates before the end of the year, and on the instant, the pastor’s right to his salary without his consent, or any provision for his support or that of his family, until he can find employment and support in another field. But no question in relation to the illegality of the usage, on the ground that it was unreasonable, was made in the court below, and none is presented by the motion for our decision.
For these reasons a new trial must he denied.
In this opinion the other judges concurred.